Citation Nr: 9925678	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for chloracne due to 
Agent Orange exposure.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for acne.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  This appeal arises from a June 1997 rating 
decision of the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for acne and found that no new and material 
evidence had been submitted to reopen the claim for service 
connection for chloracne due to Agent Orange exposure.  

A hearing was held on May 27, 1999, in Buffalo, New York, 
before Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) and is rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  


FINDINGS OF FACT

1.  Service connection for chloracne was denied by rating 
decision of May 1992, and no appeal was filed by the veteran 
within one year of receiving notice of the decision.  

2.  Evidence received since the RO's 1992 decision includes 
Travel Board hearing testimony and VA examination and 
outpatient treatment examination reports, some diagnosing the 
veteran with chloracne with a history of Agent Orange 
exposure.  

3.  These outpatient treatment reports were not previously 
considered and are so significant that they must be 
considered to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the May 1992 rating decision is 
new and material and the claim for service connection for 
chloracne due to Agent Orange exposure is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
he has submitted new and material evidence sufficient to 
reopen his claim for service connection for chloracne due to 
Agent Orange exposure.  It is maintained that his skin 
condition worsened when he returned from Vietnam and that VA 
physicians diagnosed him with chloracne.  He believes this 
evidence is sufficient to reopen his claim.  

Service connection for chloracne due to Agent Orange exposure 
was denied by the RO in May 1992, on the basis that the 
veteran served in Vietnam, may have been exposed to Agent 
Orange, but that there was no diagnosis of chloracne, the 
only current skin condition associated with such exposure.  A 
timely appeal was not taken within one year from the date of 
notice of the RO's action, and that decision became final.  

Although the RO's rating action in 1992 became final, 
applicable criteria provide that a claim may be reopened and 
the previous disposition reviewed if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  In the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
disease so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (1998).  

Regarding Agent Orange, the Board notes that a chronic, 
tropical, or prisoner-of-war related disease, or a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in this section 
even though there is no evidence of such disease during the 
period of service.  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).

The evidence of record considered by the RO at the time of 
the May 1992 decision may be briefly summarized.  Service 
medical records show that at the time of the veteran's 
enlistment examination in December 1965, it was noted on his 
examination report that he had acne scarring, which was 
negative.  The veteran was seen inservice in September 1968 
for complaints of acne and boils on his face and neck.  He 
was treated with Tetracycline and soaking of the abscess on 
his right neck.  On separation examination of November 1968, 
it was noted that he had acne scars of the face and neck, 
Grade IV.  

After service, the veteran underwent a VA Agent Orange 
dermatology examination in August 1981.  It was noted by the 
examiner that the veteran had acne of the face and back with 
onset before service.  Physical examination revealed marked, 
pitted and wave-like scarring of the face and back.  A few 
active papules of the face and back and a few small cysts on 
the back were noted.  The assessment was acne and scarring 
with no specific relationship to Agent Orange.  

By decision of May 1992, service connection was denied for 
chloracne due to Agent Orange exposure  based on the lack of 
a diagnosis of chloracne due to Agent Orange exposure.  The 
veteran was notified of the denial and did not appeal within 
one year of the notification of the denial.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

It should be noted that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that, when determining whether or not new and 
material evidence has been presented, consideration must be 
given to all evidence received since the last final denial on 
any basis, not the last time the case was denied on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The only 
final denial for service connection for chloracne due to 
Agent Orange exposure was by RO decision of May 1992.  Thus, 
the question now before the Board is whether new and material 
evidence has been added to the record subsequent to the 
May 1992 denial, warranting a reopening of the veteran's 
claim.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Court of Appeals 
held that "new and material evidence" as provided in 38 
C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) solely to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  In this case, the RO cited the 
impermissible law in Colvin in the statement of the case 
(SOC).  The denial was made on the same basis as the original 
denial in May 1992, and the RO has indicated that there is no 
diagnosis of chloracne.  The RO has found that new and 
material evidence has not been submitted to reopen the claim.  
However, the undersigned finds that there is new and material 
evidence to reopen the claim and the failure to apply the 
proper standard in this claim is not an issue as to the 
reopening of the claim as the claim is being reopened under 
the present standard and furthermore, after reopening the 
claim, it will be remanded for further development.  

In Elkins v. West, 12 Vet.App. 209 (1999), the Court held 
that the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet.App. 140 (1991), for reopening claims became 
a three-step process under the Court of Appeals' holding in 
Hodge.  The Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
the credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The evidence submitted in support of reopening this claim 
includes VA outpatient treatment records dated from 
April 1995 to March 1997, and Travel Board hearing testimony 
of May 1999.  Although the majority of the VA outpatient 
treatment records show treatment for papular and pustular 
acne, a June 1995 outpatient clinic dermatology report and a 
June 1995, Agent Orange follow-up examination indicated that 
the veteran had chloracne.  The June 1995 dermatology 
examination diagnosis indicated that the veteran had severe 
acne, and that the examiner doubted that it was chloracne 
from Agent Orange, but that it was possible especially since 
it was so severe, had late onset and had a typical 
distribution around the ears.  Later that month, an Agent 
Orange follow-up examination was performed and the examiner 
made an assessment of chloracne and instructed the veteran to 
follow-up in the dermatology clinic and to reinstitute his 
compensation claim.  These examiners' diagnoses are presumed 
credible for new and material evidence purposes.  
Accordingly, the VA medical evidence is new and material and 
the veteran's claim for service connection for chloracne due 
to Agent Orange exposure is reopened.  

Under Elkins, the next question to be considered is whether 
the reopened claim is well grounded.  A claimant seeking 
benefits under a law administered by the Secretary of VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  If he 
has not presented a well grounded claim, his appeal must 
fail, and there is no duty to assist him further in the 
development of his claim as any additional development would 
be futile.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  

In this case, the veteran has presented evidence of a current 
disability.  Although the initial June 1995 VA dermatology 
examination diagnosed severe acne and doubted that it was 
chloracne, the examiner did state that chloracne was a 
possibility based on the onset, the severity and the 
distribution.  Further, the later June 1995 VA Agent Orange 
examination diagnosed chloracne.  Therefore, the first 
element of a well grounded claim has been shown.  

Secondly, the veteran testified at a Travel Board hearing in 
May 1999 that he began to get what was later diagnosed as 
chloracne when he came back from Vietnam.  This statement, 
presumed truthful and made on the record at the hearing, 
along with medical evidence of treatment for acne in service, 
and the statement by the VA dermatologist that the veteran's 
severe acne may be chloracne, is enough to substantiate the 
second element of a well-grounded claim.   

Finally, the veteran must establish the last element of a 
well-grounded claim.  By medical evidence, the veteran must 
provide a nexus between chloracne in service and the present 
diagnosis of chloracne.  This also has been done.  The VA 
dermatologist's statement and the veteran's service in 
Vietnam are enough to establish a nexus for the last element 
of a well-grounded claim.  

Based on the foregoing, new and material evidence has been 
submitted sufficient to reopen the claim of service 
connection for chloracne, and a well-grounded claim has been 
established.  


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for chloracne due to Agent Orange 
exposure and the appeal to this extent is granted.  


REMAND

In light of the above determination that new and material 
evidence has been submitted to reopen the claim for service 
connection for chloracne due to Agent Orange exposure, and 
the undersigned's determination that the claim is now well-
grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a).  The Court has held that the 
duty to assist the veteran includes obtaining available 
medical records which are relevant to the veteran's appeal.  
The duty to assist is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  The veteran 
testified at his May 1999 Travel Board hearing that he was 
treated for chloracne by the Batavia VA Medical Center in the 
1980's.  He also stated that his last VA examination for this 
condition was performed by a VA dermatologist in May 1999.  
None of these records are associated with the claims folder.  
These records should be obtained and reviewed prior to final 
determination of this claim.  The Court has also held in 
Wilson v. Derwinski, 2 Vet.App. 16 (1991), that the duty to 
assist was breached by both the RO and the Board in not 
obtaining a medical opinion as to whether there was any 
possible relationship between the veteran's symptoms in 
service and his current condition, both affecting the same 
system.  Therefore, after receipt of any additional medical 
records pertinent to this claim, the RO should schedule the 
veteran for a VA examination.

Furthermore, the claim of entitlement to service connection 
for acne was denied by rating decision of June 1997.  
However, this is not the first claim of entitlement to 
service connection for acne.  Entitlement to service 
connection for acne was denied by rating decision in 
May 1992.  The veteran was notified of the denial in 
June 1992, and no appeal was taken to the denial within one 
year of the notification of the denial.  Therefore, this 
claim should be decided on a new and material evidence basis, 
considering the decisions in Hodge and Elkins.  

Under the circumstances of this case, the Board concludes 
that additional development is necessary.  This case is 
REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request him to furnish 
the names and addresses of all private 
health care providers, if any, from whom 
he has received treatment for his skin 
condition, and who are able to provide 
treatment records.  After obtaining the 
appropriate release of information forms 
from the veteran, the RO should obtain 
legible copies of all identified 
treatment records and associate them with 
the claims folder.  

2.  All VA inpatient and outpatient 
treatment records, referable to treatment 
for the veteran's skin condition, 
including treatment records from the VA 
medical center, Batavia, in the 1980s, 
and the most recent dermatology report of 
May 1999, should be obtained and 
associated with the claims folder.  

3.  After all of the above records have 
been obtained, the veteran should be 
afforded a special VA dermatology 
examination, if possible by an examiner 
who has not previously treated him.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
claims folder must be made available to 
and reviewed by the examiner in 
connection with the examination of the 
veteran in order that the examination of 
the veteran is an informed one.  The 
examiner is asked to give an opinion as 
to whether it is at least as likely as 
not that the veteran has chloracne or a 
skin condition which began in service, to 
include as due to Agent Orange exposure.  
The completed report should contain a 
detailed history and detailed clinical 
findings.  The examiner is asked to give 
a rationale for the diagnosis and opinion 
and comment upon any medical opinion or 
evidence in the claims folder which is at 
odds with the opinion reached by the 
current examiner.

4.  The RO should obtain the veteran's 
201 personnel file and determine whether 
the veteran was a combat veteran.  

5. The veteran's claim for service 
connection for acne should be evaluated 
on a new-and-material-evidence basis.  
The RO's attention is directed to Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
Elkins v. West, 12 Vet.App. 209 (1999) 
and 38 U.S.C.A. § 1154.  

6.  Following the completion of these 
actions and any other development deemed 
appropriate, in the event that the action 
taken by the RO remains adverse to the 
veteran for the claim of service 
connection for chloracne due to Agent 
Orange exposure, he should be furnished 
citations and explanations of the 
pertinent regulatory criteria, as well as 
detailed reasons and bases for the 
decision reached.  If the new and 
material evidence claim for acne is found 
to be reopened, and well-grounded, the RO 
should determine whether the appellant's 
claim may be allowed.  If not, he and his 
representative should also be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, including information 
about the prior denial, laws and 
regulations concerning finality, and a 
discussion of the effect the prior denial 
has on the current claim.  

When the above development has been completed, the veteran 
and his representative should be given the opportunity to 
respond thereto.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals







